Judgment, Supreme Court, Bronx County (Denis Boyle, J.), rendered August 18, 1997, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree and criminal use of a firearm in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 7 years, unanimously affirmed.
Defendant’s claim that attempted robbery in the first degree, an armed felony, cannot serve as the predicate for the offense of criminal use of a firearm is unpreserved for appellate review (People v Silverio, 252 AD2d 358, lv denied 92 NY2d 930), and, in any event, is foreclosed by his plea of guilty (People v Walton, 41 NY2d 880; People v Webb-Payne, 234 AD2d 403, lv denied 89 NY2d 1102).
The claims contained in defendant’s pro se supplemental brief are unpreserved, forfeited by his guilty plea, based on factual assertions dehors the record, or are otherwise procedurally defective and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Ellerin, J. P., Rubin, Saxe and Buckley, JJ.